Citation Nr: 0302766	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-07 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

[The issues of entitlement to service connection for a back 
disorder, toxoplasmosis, and sinusitis, also on appeal, will 
be addressed in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from August 1958 to 
August 1961, from October 1961 to October 1964, from November 
1965 to December 1967, and from December 1967 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The veteran's appeal also includes the issues of entitlement 
to service connection for a back disorder, toxoplasmosis, and 
sinusitis.  However, the Board has determined that additional 
development is required in regard to these issues, and this 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 3.159 
(2002).  As such, these issues will be addressed in a 
separate and forthcoming Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's de novo claim for service connection for PTSD 
has been obtained by the RO, and the VA has notified him of 
the type of evidence needed to substantiate his claims.

2.  The veteran has been diagnosed with PTSD, and this 
diagnosis has been predicated on verified participation in 
combat with the enemy during service.

3.  The veteran's initial claim for service connection for 
residuals of a head injury was denied in a December 1980 
rating decision; he did not perfect his appeal, and that 
decision became final.

4.  Evidence received into the record since the December 1980 
rating decision is new but does not bear directly and 
substantially on the question of whether the veteran incurred 
residuals of a head injury in service.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2002).

2.  Evidence received into the record since the final 
December 1980 rating decision denying service connection for 
residuals of a head injury is not new and material, and the 
veteran's claim for service connection for that disorder is 
not reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a de novo claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, regardless of whether 
the matter concerns a de novo claim or an application to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's de novo 
claim for service connection for PTSD, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, there is no 
indication of psychiatric treatment records that have not 
been obtained by the RO to date, and the RO has afforded the 
veteran VA examinations addressing his claimed PTSD. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate all of his claims has also been met, as the 
Board informed him of the need for such evidence in a 
November 2002 letter.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  This letter, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further detail 
below, in conjunction with the discussion of the specific 
facts of this case.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Entitlement to service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2002).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2002); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

In this case, the veteran's DD Form 214 confirms he is a 
recipient of the Purple Heart Medal.  This commendation 
signifies participation in combat with the enemy during 
service, and no further verification is needed for any 
claimed stressors.  The question therefore becomes whether 
the veteran has a diagnosis of PTSD based on such a stressor.

The first indication of PTSD of record is the report of a 
September 1985 VA psychiatric examination.  During this 
examination, the veteran complained of nightmares "about 
running for his life, shooting people and that he is back in 
the Army with horror."  A diagnosis of rule out PTSD, 
delayed, was rendered.

In June 1994, the veteran underwent a VA psychiatric 
examination, during which he reported nightmares and 
intrusive recollections of a bomb explosion he experienced in 
Vietnam.  He also reported a post-service hand injury at 
work.  The Axis I diagnoses were PTSD and major depression, 
and both reported injuries were listed in Axis III.

During a January 1995 VA psychiatric examination, the veteran 
reported "dreams of being called back into the army and 
somebody pointing a gun at him."  A diagnosis of suspected 
PTSD, mild, was rendered.

The veteran's most recent VA psychiatric examination was 
conducted in February 1998.  During this examination, he 
denied current nightmares.  The examiner diagnosed recurrent-
type major depression, with anxiety and psychosis.  
Additionally, the examiner noted that the veteran had a 
history of anxiety disorder and PTSD but had not complained 
of nightmares and flashbacks of Vietnam in the past two 
years.  

During his May 2002 VA Travel Board hearing, the veteran 
testified that he was again having nightmares about his 
experiences in Vietnam.  

In this case, the June 1994 VA examination report contains a 
diagnosis of PTSD, based at least in part on the veteran's 
reported in-service stressors.  The Board is aware that the 
diagnosis of PTSD was not listed in the February 1998 VA 
examination report, and the examiner at that time noted that 
the veteran had not suffered from nightmares in the past two 
years.  However, this examiner also did not make the argument 
that the June 1994 diagnosis was erroneous, and the Board 
notes that the veteran again complained of nightmares of in-
service experiences during his May 2002 VA Travel Board 
hearing.  

Overall, the Board finds that the veteran has a current 
diagnosis of PTSD that is based on in-service stressors, in 
view of his receipt of the Purple Heart medal and his 
corresponding participation in combat with the enemy in 
Vietnam.  Accordingly, the evidence supports the grant of 
service connection for this disorder.

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2002).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), the provisions of which 
were in effect at the time of the veteran's application, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2002)). 

In this case, the RO initially denied the veteran's claim for 
service connection for residuals of a head injury in a 
December 1980 rating decision on the basis that there was no 
in-service record of a head injury that could have resulted 
in headaches.  At the time of this decision, the claims file 
included the report of a June 1980 VA examination, which 
includes a diagnosis of residuals of a head injury.  

The veteran was notified of the December 1980 rating decision 
in January 1981, and, in October 1981, his Notice of 
Disagreement was received by the RO.  In November 1981, the 
RO issued a Statement of the Case addressing the issue of 
entitlement to service connection for a head injury.  No 
response was received from the veteran within one year of the 
January 1981 notification or within two months of the 
issuance of the Statement of the Case, however.

In the absence of a perfected Substantive Appeal of the 
December 1980 rating decision, that decision is final under 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.1103 (2002).  As such, the issue before the Board is 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.

Evidence received since the December 1989 rating decision 
includes a photocopy of an August 1966 service medical 
record; VA medical records, dated from January 1981 to 
November 1988; lay submissions, dated from October 1981 to 
February 2000; VA examination reports, dated in December 
1981, May 1982, October 1983, September 1985, November 1992, 
June 1994, January 1995, January 1998, and February 1998; 
private medical records, dated from April 1985 to February 
2002; and the transcript of the veteran's May 2002 VA Travel 
Board hearing.

The Board has first reviewed all of the medical records and 
examination reports added to the claims file since the 
December 1980 rating decision.  The August 1966 service 
medical record confirms abrasions to the lower extremities 
and acute lumbosacral strain, but there is no indication of a 
head injury.  During VA psychiatric examinations conducted in 
June 1994 and January 1995, the veteran reported an in-
service head injury, but no current medical diagnosis 
corresponding to this injury was indicated.  The veteran also 
complained of headaches during private treatment in June 
1997, but no information was given as to etiology.  The 
veteran's January 1998 VA brain and spinal cord examination 
report contains reference to a history of complaints of 
headaches in service; however, while there were notations of 
cognitive changes, these were attributed to a September 1997 
cerebrovascular attack and not to an incident of service.  
The examiner did not relate any current headaches to service.  
In short, this evidence contains no medical opinions or other 
notations linking a current disorder to an in-service head 
injury.  As such, this newly received evidence is not 
"material" in nature, as it does not bear directly and 
substantially on the question of whether the veteran incurred 
residuals of a head injury as a result of service.

As to the lay evidence newly added to the record, the Board 
observes that the veteran has not been shown to possess the 
requisite medical credentials or other training needed to 
render a diagnosis or a competent opinion as to causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and, therefore, does not bear directly and 
substantially on the question of whether he incurred 
residuals of a head injury as a result of service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the Board acknowledges that much of the evidence 
added to the record since the December 1980 rating decision 
denying direct service connection for residuals of a head 
injury is "new" in the sense that it was not previously of 
record.  However, this evidence does not bear materially and 
substantially on the question of whether the veteran incurred 
residuals of a head injury as a result of service.  As such, 
the veteran has submitted no new and material evidence to 
reopen the previously denied claim for service connection for 
this disability, and the appeal must be denied as to that 
issue.
 

ORDER

The claim of entitlement to service connection for PTSD is 
granted.

New and material evidence has been not submitted to reopen a 
claim for service connection for residuals of a head injury, 
and the appeal is denied as to that issue.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

